Myrick, J.
The defendant was accused by information of the crime of burglary, and was convicted of burglary in the first degree, and sentenced to fifteen years imprisonment in the State prison. The informatian contained a charge that the defendant had been previously convicted of petit larceny. One point only is presented on this appeal, viz.: The defendant being charged with having suffered the previous conviction of petit larceny was allowed to admit and plead guilty to that charge, and no evidence was introduced to prove the same, nor any verdict rendered thereon. The defendant refers to. the decision of this court in People v. King, 64 Cal. 338, as authority that the proceedings in this case show error. The difference in. the two cases is this: In People v. King the defendant was. accused of the crime of petit larceny, and a former conviction of felony, in which case the conviction for petit larceny would.not justify imprisonment in the State prison unless the proceedings as to the former conviction were regular; while in the case before us, upon conviction for burglary in the first degree the defendant might have been sentenced to fifteen years in the *226State prison, independent of the former conviction for petit larceny. The proceedings in this case as to petit larceny may be laid aside, and the judgment stand, no error appearing. Judgment affirmed.
Thornton, J., and Sharpstein, J., concurred.